Citation Nr: 1613922	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  11-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased (compensable) disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the October 2009 rating decision also denied the Veteran's claim for entitlement to service connection for diabetes mellitus, type II. The Veteran filed a proper notice of disagreement in January 2010, and a Statement of the Case was issued in December 2010. However, the Veteran limited his substantive appeal (VA-9) to the issue of entitlement to a compensable disability rating for bilateral hearing loss. His desire not to appeal the diabetes claim was affirmed during the Veteran's January 2016 Travel Board hearing. As such, that matter is not before the Board at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that an increased compensable disability rating is warranted for bilateral hearing loss. Although the Board regrets any delay this may cause, it finds that additional development is necessary prior to adjudicating the Veteran's claim. 

VA's duty to assist includes conducting a thorough and comprehensive medical examination. Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991). This establishes a duty to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened, and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (holding VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).

Here, the Veteran most recently underwent VA audiological examination in November 2009. During the January 2016 hearing, the Veteran indicated that his bilateral hearing loss had worsened, and requested that a new VA examination be scheduled to determine the current severity of his disability. Accordingly, the Veteran should be afforded a new VA examination at this time.   

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated April 2015 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Thereafter, provide the Veteran with a new VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss. The examiner must review the Veteran's claims file in conjunction with the examination. The examiner should perform all necessary diagnostic tests, including audiometric studies and Maryland CNC speech discrimination testing, and report all clinical manifestations in detail. Associate a copy of the examination report with the claims file.

3. Readjudicate the claim on appeal. If the benefit sought remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




